     Case 2:20-cv-00368-TLN-CKD Document 26 Filed 08/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALVON SURRELL, SR.,                                No. 2:20-cv-00368-TLN-CKD
12                        Plaintiff,
13            v.                                         ORDER
14    CDCR SECRETARY OF OPERATIONS,
      et al.,
15
                          Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On June 12, 2020 the court screened plaintiff’s

19   complaint and gave him twenty-one days to file a notice of election to indicate whether he wanted

20   to proceed on the Eighth and First Amendment claims against defendant Burton or whether he

21   wanted time to file an amended complaint to fix the remaining deficiencies identified in the

22   screening order. ECF No. 16. Plaintiff has filed the notice of election form on two separate

23   occasions indicating that he wants to proceed on the complaint as screened and that he wants time

24   to file an amended complaint. ECF Nos. 23-24. The court is unable to determine how plaintiff

25   wants to proceed in this matter. Plaintiff will be given one last opportunity to file ONE AND

26   ONLY ONE notice of election form attached to this order.

27   /////

28   /////
                                                         1
     Case 2:20-cv-00368-TLN-CKD Document 26 Filed 08/12/20 Page 2 of 3

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff has the option to: 1) proceed immediately on the Eighth and First Amendment

 3   claims against defendant Burton; OR, 2) amend the complaint to fix the deficiencies identified in

 4   this order with respect to the remaining claims.

 5           2. Within 30 days from the date of this order, plaintiff shall complete and return the

 6   attached Notice of Election form after checking ONLY ONE OF THE OPTIONS PROVIDED

 7   ON THE FORM.

 8           3. If plaintiff fails to return the attached Notice of Election within the time provided, the

 9   court will construe this failure as consent to dismiss the deficient claims with prejudice and

10   proceed only on the claims found cognizable in the court’s June 12, 2020 screening order.

11   Dated: August 11, 2020
                                                        _____________________________________
12
                                                        CAROLYN K. DELANEY
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20   12/surr0368.2ndnotice.docx

21

22

23

24

25

26
27

28
                                                         2
     Case 2:20-cv-00368-TLN-CKD Document 26 Filed 08/12/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
      ALVON SURRELL, SR.,
10
            Plaintiff,                              No. 2:20-cv-00368-TLN-CKD
11
      v.                                            NOTICE OF ELECTION
12
      CDCR SECRETARY OF OPERATIONS,
13    et al.,
14           Defendants.
15

16          Check only one option:
17   _____ Plaintiff wants to proceed immediately on the Eighth and First Amendment claims against
18   defendant Burton. Plaintiff voluntarily dismisses the remaining claims; or,
19   _____ Plaintiff wants time to file a first amended complaint.
20
21   DATED:
22

23
                                                          ________________________________
24                                                         Plaintiff
25

26
27

28
                                                      3
